UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 9, 2013 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Nevada 0-11635 59-2058100 (State or Other (Commission File (I.R.S. Employer Jurisdiction of Number) Identification No.) Incorporation) 147 Keystone Drive, Montgomeryville, Pennsylvania 18936 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. PhotoMedex, Inc. (the “Company”) is providing the following information to demonstrate that it is in compliance with published policies of Institutional Shareholder Services (“ISS”) concerning disclosure of whether non-audit fees are considered excessive. ISS requested that the Company publish this information in a Form 8-K filing. The following is the information the Company is providing to ISS: Fees Paid to Independent Registered Public Accounting Firm The following is a summary of the fees billed to the Company by Fahn Kanne & Co. Grant Thornton Israel (“Grant Thornton Israel”) for professional services rendered for the years ended December 31, 2012 and 2011: Year Ended December 31, 2012 Year Ended December 31, 2011 Audit, Audit-Related and Tax Compliance and Preparation Fees: Audit Fees $ $ Audit-Related Fees Tax Fees – Tax Compliance and Preparation Total Audit, Audit-Related and Tax Preparation and Compliance Fees Other Non-Audit Fees: Tax Fees – One Time Restructuring Costs 0 Tax Fees – Other (1) 0 All Other Fees — — Total – Other Non-Audit Fees 0 Total Fees $ $ (1) Represents services for tax planning, tax advice and consulting. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:July 10, 2013 By:/s/ Dennis M. McGrath Dennis M. McGrath President & Chief Financial Officer
